SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: Deutsche LifeCompass Retirement Fund Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund The following information replaces the disclosure contained in Part I: APPENDIX I-K – UNDERLYING FUNDS OF DEUTSCHE LIFECOMPASS RETIREMENT FUND, DEUTSCHE LIFECOMPASS 2015 FUND, DEUTSCHE LIFECOMPASS 2020 FUND, DEUTSCHE LIFECOMPASS 2, in the funds’ Statement of Additional Information: The following are the Deutsche mutual funds and ETFs in which the funds may invest. Each Deutsche mutual fund is managed by Deutsche Investment Management Americas Inc. The other named investment vehicles are managed by the advisor indicated. Central Cash Management Fund Deutsche Capital Growth Fund Deutsche Communications Fund Deutsche Core Equity Fund Deutsche Core Fixed Income Fund Deutsche Core Plus Income Fund Deutsche CROCI® International Fund Deutsche CROCI® Sector Opportunities Fund Deutsche Diversified Market Neutral Fund Deutsche EAFE® Equity Index Fund Deutsche Emerging Markets Equity Fund Deutsche Emerging Markets Frontier Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Equity 500 Index Fund Deutsche Equity Dividend Fund Deutsche Floating Rate Fund Deutsche Global Equity Fund Deutsche Global Growth Fund Deutsche Global High Income Fund Deutsche Global Inflation Fund Deutsche Global Infrastructure Fund Deutsche Global Real Estate Securities Fund Deutsche Global Small Cap Fund Deutsche GNMA Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche High Income Fund Deutsche International Value Fund Deutsche Large Cap Focus Growth Fund Deutsche Large Cap Value Fund Deutsche Latin America Equity Fund Deutsche Mid Cap Growth Fund Deutsche Mid Cap Value Fund Deutsche Money Market Prime Series — Deutsche Cash Investment Trust Deutsche Money Market Series — Institutional Shares Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche S&P 500 Index Fund Deutsche Science and Technology Fund Deutsche Short Duration Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund Deutsche Small Cap Value Fund Deutsche Strategic Equity Long/Short Fund Deutsche Ultra-Short Duration Fund Deutsche U.S. Bond Index Fund Deutsche World Dividend Fund series of db-X Exchange-Traded Funds Inc. (managed by DBX Strategic Advisors LLC) series of DBX ETF Trust (managed by DBX Advisors LLC) Deutsche Investment Management Americas Inc., DBX Strategic Advisors LLC and DBX Advisors LLC are all subsidiaries of Deutsche Bank AG. Please Retain This Supplement for Future Reference February 20, 2015 SAISTKR-193
